WILHOIT, Judge,
dissenting.
I respectfully dissent from the majority opinion which I believe is contrary to the clear and unambiguous legislative intent embodied in KRS 141.120 as it was written when this dispute arose. Section 2 of that statute provided for the allocation and apportionment of net income by a corporation having “income from business activity which is taxable both within and without this state.” Section 3 then stated unequivocally that “a corporation is taxable in another state if, in that state it is subject to . a franchise tax measured by net income [or] a franchise tax for the privilege of doing business.” The evidence in this case indicates that in 1967 and 1970 Clinton Shirt Corporation was subject to a franchise tax by the State of New York. Cinton thus falls squarely within these statutory provisions entitling it to assert the allocation provisions of KRS 141.120. It may well be that such allocation will result in no change in its tax but that is yet to be determined.
Luckett v. Heaven Hills Distilleries, Inc., Ky., 336 S.W.2d 584 (1960), has no application to this case. In Luckett, the Court was concerned with whether the taxpayer carried on its business activity entirely within this state, not whether that activity was taxable by another state, a different proposition altogether. Similarly, KRS 141.010(14)(a) has no application since that section deals with “corporations having income taxable only in this state” and Clinton is manifestly not such a corporation.